DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations in the parenthesis such as “(male connector)” and “(female connector)” (claim 1, line 2) are vague and indefinite because it’s uncertain as to they are part of the claimed invention or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,336,822 to Luzzoli.
Regarding claims 1 and 15-17, Luzzoli discloses a method and a tool (40) for aligning a circular connector (30), the circular connector comprising multiple pins (male connector) or sockets (female connector) in a configuration, the pins or sockets (62/64/66) having a set length, the tool (22/40) comprising a component (42/200) comprising cavities arranged in the configuration (see Figs. 3-4), wherein the component can fit into the circular connector (see Fig. 1).
Regarding claim 2, Luzzoli discloses the component thickness is nearly the length of the pins or greater (se Fig. 4).
Regarding claim 3, Luzzoli discloses the component is round, with a diameter smaller than a circular insert portion of the connector encompassing the pins or sockets (see Figs. 2-3).
Regarding claims 4-5, Luzzoli discloses a handle (44) joined to the component and the handle is thinner than the component (see Fig. 4).
Regarding claim 6, Luzzoli discloses the connector has 4, 5, 6, 7, 8, 12, 16 or 19 pins or sockets (see Fig. 7).
Regarding claim 8, Luzzoli discloses more than one insert (48/50/42) that fits into the cavities in the component, wherein, when the inserts are in the cavities of the component, the component fits into a female connector such that the inserts are inside the sockets of the connector.
Regarding claims 9-10, Luzzoli discloses the inserts are shafts with a shoulder (see element 52 in Fig. 4) preventing them from passing through the component, with a diameter equal to or less than the male pins, and long enough to pass through the component and partway into the sockets and the inserts are joined together to form at least a portion of the configuration. 
Regarding claim 11-13, Luzzoli discloses at least one external notch (180) in the component that, when the tool is inserted into the connector, aligns with a protrusion or notch in an outer shell of the connector; a set of more than one external notches in the component that, when the tool is inserted into the connector, aligns visually with a protrusion or notch in an outer shell of the connector and the protrusion (240/244) in the outer shell of the connector (see Fig. 5) is in a fixed relationship to at least one key pin or socket of the connector; a

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luzzuli in view of Applicant Admitted Prior Art (AAPA).
Luzzuli does not disclose the connector is a 19-pin connector comprising at least two key pins or sockets, wherein the at least two key pins or sockets are designated pins one and twelve.  AAPA discloses the well-known electrical connector is a 19-pin connector comprising at least two key pins or sockets, wherein the at least two key pins or sockets are designated pins one and twelve (see Figs. 1-2).   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Luzzuli by using the 19-pin connector having configuration as disclosed by AAPA since it’s well known in the art to substitute one connector for another to achieve the predictable result of connecting electrical wires/cable together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art references cited for their general teachings of tool for connecting electrical connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/October 8, 2022 		                                           Primary Examiner, Art Unit 3729